Citation Nr: 1720892	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-17 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date earlier than May 14, 2010, for the award of service connection for chronic sinusitis.  

2. Entitlement to service connection for pharyngitis, to include as secondary to service-connected chronic sinusitis.  

3. Entitlement to service connection for bilateral maxillary condition, to include as secondary to service-connected chronic sinusitis.  

4. Entitlement to service connection for a deviated septum, to include as secondary to service-connected chronic sinusitis.  

(The matter of whether the February 1990 Board of Veterans' Appeals (Board) decision, which denied service connection for sinusitis, should be revised or reversed on the grounds of clear and unmistakable error (CUE) is addressed in a separate Board decision).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to December 1945. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2014 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The RO did not certify the effective date issue as being on appeal.  The Veteran was provided two Statements of the Case in April 2015.  His VA Form 9 appeared to only respond to one of those SOC's, specifically listing the issues he was appealing.  However, with his VA Form 9, he attached a statement, which expressly indicated he was also responding to the "other SOC," and he stated he was appealing his claim for an earlier effective date.  Therefore, this issue is properly before the Board.  

While additional evidence has been added to the claims file subsequent to these adjudications, in January 2017, the Veteran submitted a waiver of RO consideration of the additional evidence.  Therefore, the Board can proceed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral maxillary condition and a deviated septum are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. The Board denied service connection for chronic sinusitis in February 1990, and the Veteran did not file another claim until May 14, 2010. 

2. The Veteran does not have pharyngitis.  


CONCLUSIONS OF LAW

1. An effective date earlier than May 14, 2010, for the award of service connection for chronic sinusitis is denied.  38 U.S.C.A. §§5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.400 (2016).

2. The criteria for service connection for pharyngitis, to include as secondary to service-connected chronic sinusitis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letter in June 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination.  This examination and its associated report were adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Earlier Effective Date

In general, the effective date of an award based on an original claim for benefits is based on the filing of a claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are generally awarded based on the date of receipt of the claim.  38 C.F.R. § 3.1 (r), 3.400.  Specifically with respect to service connection granted following the receipt of new and material evidence received after a final disallowance, such as the Veteran's chronic sinusitis, which was granted based upon the submission of new and material evidence, governing regulation provides that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)&(r).  All effective date determinations must be based upon the facts found, unless otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.400.

The Board notes the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006) which held that if a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  Rather, the proper course of action would have been to dismiss the appeal. 

The Veteran is seeking an earlier effective date for the award of service connection for chronic sinusitis, which was assigned effective May 14, 2010.  

The Veteran filed a claim for entitlement to service connection for chronic sinusitis that was denied in an October 1986 rating decision.  The Veteran filed a notice of disagreement and a statement of the case was issued in December 1986; however, the Veteran did not final a timely appeal.  He then filed a claim to reopen in February 1988.  The claim was reopened, but denied.  Following an appeal, the Board denied the claim in February 1990.  

The United States Court of Veterans Appeals (now Court of Appeals for Veterans Claims) was created in 1988.  The Court's jurisdiction extended to claims where the underlying notice of disagreement (NOD) was filed with the RO on or after November 18, 1988 (date the law was signed creating the Court).  Here, the NOD to the rating decision that led to the Board's 1990 decision was filed in May 1988.  Therefore, he had no right to appeal the Board's decision.  

In conjunction with his appeal for an earlier effective date, the Veteran also filed a motion for revision or reversal of the February 1990 Board decision on the grounds of CUE.  The Board has dismissed the motion for revision or reversal of the February 1990 Board decision on the basis of CUE in a separate decision as noted on the Title Page of this decision.  Further, a Motion for Reconsideration of the February 15, 1990 Board decision was denied in a May 2017 letter determination.  The February 1990 Board decision is therefore final. 

In May 2010, the Veteran filed to reopen his claim.  After the Veteran appealed the RO's June 2011 denial to the Board, the Board reopened the Veteran's claim and remanded the issue to associate missing VA treatment records with the claims file and an to obtain a VA examination.  After such evidence was gathered, the RO granted service connection for the Veteran's chronic sinusitis in a May 2014 rating decision.  The RO assigned an effective date of May 14, 2010, reflecting the date this claim was received by VA.

In reviewing the question of an earlier effective date, the Board finds that the RO correctly assigned the May 14, 2010, date.  Following the receipt of the February 1990 Board decision, the Veteran did not correspond about his sinusitis until May 14, 2010, when he filed the ultimately-successful claim.  There is thus no basis for assigning an effective date earlier than May 14, 2010, for the grant of service connection for chronic sinusitis.

III. Service Connection

The Veteran claims service connection for pharyngitis, to include as secondary to service connected chronic sinusitis.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Service treatment records are silent for any complaints, treatment, or diagnosis of pharyngitis.  

Post-service VA treatment records reveal that in January 1948 the Veteran was diagnosed with pharyngitis, chronic (improved).  In June 2006, the Veteran complained of pharynx discomfort and some coughing.  He was found to have bronchitis.  

The Veteran was afforded a VA examination in September 2014, in which the examiner found the Veteran did not have chronic pharyngitis.  While the Veteran had a diagnosis of chronic pharyngitis (improved) in January 1948, the examiner opined that his history of chronic pharyngitis (resolved) was at least as likely as not caused by or a result of his chronic sinusitis condition.  The examiner explained that "[i]t has been described in medical literature that pharyngitis can arise as a complication from sinusitis.  Pharyngitis is caused by either viruses or bacteria, the same as sinusitis.  When there is post nasal drip during sinusitis, the infected mucus can then irritate the pharynx and lead to pharyngitis."  However, again, he does not have chronic pharyngitis now.

Upon careful consideration of the Veteran's allegations in conjunction with all the evidence of record and applicable law and regulations, and for the reasons set forth below, the Board finds that the evidence weighs against the Veteran's service connection claim.  

While the Board recognizes the Veteran's assertions that he currently has pharyngitis related to service or secondary to his service-connected chronic sinusitis, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, respiratory issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Respiratory issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible respiratory issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for pharyngitis.  

The Board finds the September 2014 VA examiner's opinion to be of great probative value because the conclusion is supported by medical rationale and is consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute this opinion.  As noted, although the Veteran was diagnosed with pharyngitis in January 1948, the report further noted his condition improved and there is no evidence of any diagnosis or treatment of pharyngitis subsequently.  While the pharyngitis in 1948 was likely due to his sinus issues, there is no indication in the medical evidence he has had a chronic pharyngitis condition in the more than 60 years since.

In sum, the Board finds the elements of service connection for pharyngitis has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.







[Continued on Next Page]
ORDER

Entitlement to an effective date earlier than May 14, 2010, for the award of service connection for chronic sinusitis is denied. 

Service connection for pharyngitis, to include as secondary to service connected chronic sinusitis, is denied. 


REMAND

For the issue of entitlement to service connection for bilateral maxillary condition, the Veteran avers it incurred in or is secondary to his service-connected chronic sinusitis.  He was afforded a VA examination in September 2014, in which the examiner reviewed the available medical records without an in-person or video telehealth examination and found there was no current bilateral maxillary condition, only a right maxillary condition that was identified by a May 2013 sinus x-ray.  However, an August 2010 private treatment record notes imaging of the paranasal sinuses revealed chronic bilateral maxillary sinusitis.  Thus, the Board finds the September 2014 VA examination inadequate and remand is necessary for a new VA examination to assess whether the Veteran's currently diagnosed bilateral maxillary sinusitis is related to service, to include as secondary to service connected chronic sinusitis.  

For the issue of entitlement to service connection for a deviated septum, the Veteran claims it incurred in or is secondary to his service-connected chronic sinusitis.  A January 1948 VA treatment record notes the Veteran had a deviated nasal septum to the left (recovered).  A July 1971 VA treatment record notes the Veteran had a history of a deviated septum preoperatively and a post-operative status of "same."  The report noted he had nasal septum fragments of ethmoid bone.  The September 2014 VA examiner found there was no current nasal septum deviation noted.  A sinus x-ray from May 2013 showed a midline septum, not a deviated septum.  The examiner noted that while a January 1948 VA treatment record mentioned a nasal deviation, the Veteran stated he underwent surgical correction many years ago.  Thus, the examiner opined that the Veteran's history of deviated nasal septum to the left (resolved) is less likely as not caused by or a result of his service connected chronic sinusitis condition, explaining that nasal septum deviations were not known to be caused by chronic sinusitis.  Instead, they occur due to trauma or occur during fetal development and are noted at birth.  

However, the Veteran underwent a sinusitis VA examination in February 2015, in which the examiner reviewed a 2014 computed tomography (CT) scan that found minimal right to left nasal septum deviation.  As such, the Board finds the September 2014 VA examination inadequate and remand is necessary for a new VA examination to assess whether the Veteran's currently diagnosed minimal right to left nasal septum deviation is related to service, to include as secondary to his service connected chronic sinusitis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain and associate with claims file all VA treatment records from San Juan from May 2016 to the present.   

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of his claimed bilateral maxillary condition and deviated septum, taking into consideration an August 2010 imaging of the paranasal sinuses that revealed chronic bilateral maxillary sinusitis and a 2014 CT scan that found minimal right to left nasal septum deviation.  The relevant documents in the claims file should be made available to the VA examiner.  Also, associate a copy of the VA examination notice letter with the claims file.  

a). The examiner shall address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral maxillary condition began during, or was otherwise caused by, his active duty service. 

b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed minimal right to left nasal septum deviation began during, or was otherwise caused by, his active duty service; or

c). Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral maxillary condition was proximately caused by, due to, or aggravated by (made chronically worse) his service-connected sinusitis?

d) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed minimal right to left nasal septum deviation was proximately caused by, due to, or aggravated by (made chronically worse) his service-connected sinusitis?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for all opinions must be provided.  Separate opinions as to causation and aggravation must be provided.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completing the above and any other development deemed necessary, readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


